Case 2:20-cv-00030-JRG Document 486 Filed 07/11/21 Page 1 of 5 PageID #: 37053




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

                    Plaintiff,

          v.
                                                      No. 2:20-cv-00030-JRG
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                            JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL LLC, VERIZON SERVICES
CORP., AND VERIZON PATENT AND
LICENSING INC.

                    Defendants.


VERIZON BUSINESS NETWORK
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
DATA SERVICES LLC, VERIZON
BUSINESS GLOBAL LLC, VERIZON
SERVICES CORP., AND VERIZON
PATENT AND LICENSING INC.

                    Counterclaim-Plaintiffs,

          v.

HUAWEI TECHNOLOGIES CO. LTD.,
HUAWEI TECHNOLOGIES USA, INC.,
AND FUTUREWEI TECHNOLOGIES INC.

                    Counterclaim-Defendants.


                   JOINT MOTION TO DISMISS PURSUANT TO RULE 41(A)(2)




99998-76599/12843749.1
Case 2:20-cv-00030-JRG Document 486 Filed 07/11/21 Page 2 of 5 PageID #: 37054




          Plaintiff and Counterclaim-Defendant Huawei Technologies Co. Ltd. together with

Counterclaim-Defendants Huawei Technologies USA, Inc. and Futurewei Technologies Inc.

(“Huawei Parties”), and Defendants Verizon Communications Inc. and Verizon Enterprise

Solutions, LLC together with Defendants and Counterclaim-Plaintiffs Verizon Business Network

Services, Inc., Cellco Partnership D/B/A Verizon Wireless, Verizon Data Services LLC, Verizon

Business Global LLC, Verizon Services Corp., and Verizon Patent and Licensing Inc. (“Verizon

Parties”), by and through their undersigned counsel, hereby jointly move to dismiss pursuant to

Rule 41(a)(2) and respectfully request that the Court dismiss all claims asserted by the Huawei

Parties and the Verizon Parties in the above-captioned action with prejudice, with each party to

bear its own costs, expenses, and attorneys’ fees.



Dated: July 11, 2021                                 Respectfully submitted,

                                                     /s/ Jason D. Cassady
                                                     Bradley W. Caldwell
                                                     Texas Bar No. 24040630
                                                     Email: bcaldwell@caldwellcc.com
                                                     Jason D. Cassady
                                                     Texas Bar No. 24045625
                                                     Email: jcassady@caldwellcc.com
                                                     John Austin Curry
                                                     Texas Bar No. 24059636
                                                     Email: acurry@caldwellcc.com
                                                     Justin Nemunaitis
                                                     Texas Bar No. 24065815
                                                     Email: jnemunaitis@caldwellcc.com
                                                     CALDWELL CASSADY CURRY P.C.
                                                     2121 N. Pearl St., Suite 1200
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 888-4848

                                                     Gregory P. Love
                                                     Texas Bar No. 24013060
                                                     greg@lovetrialfirm.com
                                                     LOVE LAW FIRM



99998-76599/12843749.1
Case 2:20-cv-00030-JRG Document 486 Filed 07/11/21 Page 3 of 5 PageID #: 37055




                                       P.O. Box 948
                                       Henderson, Texas 75653
                                       Telephone: (903) 212-4444

                                       Attorneys for Plaintiff Huawei Technologies Co.
                                       Ltd., and Counterclaim Defendants Huawei
                                       Technologies USA, Inc., and Futurewei
                                       Technologies, Inc.

                                    By: /s/ Deron R. Dacus
                                        Charles Verhoeven
                                        charlesverhoeven@quinnemanuel.com
                                        Brian Mack
                                        brianmack@quinnemanuel.com
                                        QUINN EMANUEL URQUHART & SULLIVAN
                                        50 California Street, 22nd Floor
                                        San Francisco, California 94111-4788
                                        Telephone: 415-875-6600
                                        Fax: 415-875-6700

                                       Patrick Curran
                                       patrickcurran@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       111 Huntington Ave, Suite 520
                                       Boston, Massachusetts 02199
                                       Telephone: 617-712-7100
                                       Fax: 617-712-7200

                                       Deepa Acharya
                                       deepaacharya@quinnemanuel.com
                                       Kevin Hardy
                                       kevinhardy@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       1300 I Street NW, Suite 900
                                       Washington, D.C. 20005
                                       Telephone: 202-538-8000
                                       Fax: 202-538-8100

                                       Deron R. Dacus
                                       State Bar No. 00790553
                                       The Dacus Firm, P.C.
                                       821 ESE Loop 323, Suite 430
                                       Tyler, TX 75701
                                       Phone: (903) 705-1117
                                       Fax: (903) 581-2543
                                       ddacus@dacusfirm.com



99998-76599/12843749.1
Case 2:20-cv-00030-JRG Document 486 Filed 07/11/21 Page 4 of 5 PageID #: 37056




                                       Attorneys for Verizon Communications Inc.,
                                       Verizon Business Network Services, Inc.,
                                       Verizon Enterprise Solutions, LLC, Cellco
                                       Partnership D/B/A Verizon Wireless, Verizon
                                       Data Services LLC, Verizon Business Global
                                       LLC, Verizon Services Corp., and Verizon
                                       Patent and Licensing Inc.




99998-76599/12843749.1
Case 2:20-cv-00030-JRG Document 486 Filed 07/11/21 Page 5 of 5 PageID #: 37057



                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 11th day of July, 2021.


                                                       /s/ Jason D. Cassady
                                                       Jason D. Cassady




99998-76599/12843749.1
